       Case 1:19-cv-01330-BAM Document 15 Filed 04/17/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL CAMPOSECO,                                 Case No. 1:19-cv-01330-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                        TO SUPPLEMENT THE FIRST AMENDED
13           v.                                         COMPLAINT WITHOUT PREJUDICE
14    BOUDREAUX, et al.,                                (ECF Nos. 13, 14)
15                       Defendants.
16

17          Plaintiff Samuel Camposeco (“Plaintiff”) is a pretrial detainee proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s first amended

19   complaint has not yet been screened.

20          Currently before the Court are Plaintiff’s motion to supplement the first amended

21   complaint, (ECF No. 13), and Plaintiff’s letter regarding the first amended complaint, (ECF No.

22   14). The Court construes the filings as motions to supplement or amend the first amended

23   complaint.

24          In Plaintiff’s motion to supplement the first amended complaint, filed October 31, 2019,

25   Plaintiff states that he mistakenly did not include a claim that he wishes to be included with his

26   first amended complaint. (ECF No. 13.) However, Plaintiff further states that he does not wish to

27   include the claim as an additional complaint, and if the claim cannot be included with the existing

28   first amended complaint, the claim should be disregarded. (Id.)
                                                        1
        Case 1:19-cv-01330-BAM Document 15 Filed 04/17/20 Page 2 of 3

 1           Similarly, in Plaintiff’s letter, filed April 14, 2020, Plaintiff states that he mistakenly did

 2   not include a defendant in his first amended complaint, and wishes to add the defendant to the

 3   first amended complaint. (ECF No. 14.) Again, Plaintiff explicitly states that he does not want a

 4   second amended complaint, nor does he wish to supersede the first amended complaint. Plaintiff

 5   states that if he cannot include the mistakenly removed defendant, then to disregard his letter.

 6   (Id.)

 7           Pursuant to Federal Rule of Civil Procedure 15(d), “the court may, on just terms, permit a

 8   party to serve a supplemental pleading setting out any transaction, occurrence, or event that

 9   happened after the date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). However,

10   Plaintiff is not attempting to include events that occurred after the date the first amended

11   complaint was filed, but merely to include information that was mistakenly left out of the

12   amended complaint. Thus, the Court declines to allow the filing of these documents as

13   supplemental pleadings pursuant to Rule 15(d). Instead, Plaintiff’s filings are more appropriately

14   considered pursuant to Rule 15(a).

15           As Plaintiff has been informed, under Rule 15(a) of the Federal Rules of Civil Procedure,

16   a party may amend the party’s pleading once as a matter of course at any time before a responsive

17   pleading is served. Otherwise, a party may amend only by leave of the court or by written

18   consent of the adverse party, and leave shall be freely given when justice so requires. Fed. R.

19   Civ. P. 15(a). “Rule 15(a) is very liberal and leave to amend shall be freely given when justice so

20   requires.” AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006)
21   (citation and quotation omitted). However, courts “need not grant leave to amend where the

22   amendment: (1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue

23   delay in litigation; or (4) is futile.” Id.

24           Plaintiff has already amended his complaint once as a matter of course. (ECF No. 11.)

25   Therefore, Plaintiff may only amend by leave of court, and leave shall be freely given when

26   justice so requires. Fed. R. Civ. P. 15(a). While the Court is inclined to grant Plaintiff’s motions
27   for leave to amend, Plaintiff has clearly indicated that he does not wish to submit a further

28   amended complaint if the omitted claim and defendant at issue cannot be included with the
                                                          2
       Case 1:19-cv-01330-BAM Document 15 Filed 04/17/20 Page 3 of 3

 1   existing first amended complaint. If Plaintiff wishes to include the claim and defendant as part of

 2   this action, he must file an amended complaint that is complete within itself without reference to

 3   any other pleadings. Lacey v. Maricopa Cty., 693 F.3d 896, 907 n.1 (9th Cir. 2012) (en banc);

 4   Local Rule 220. In other words, Plaintiff must file an amended complaint that sets forth all of his

 5   claims in a single pleading.

 6          At this time, the Court will deny Plaintiff’s motions, without prejudice. If Plaintiff wishes

 7   to attempt to add the missing claim and defendant to this action at a later date, he should file a

 8   motion to amend, and if the motion is granted, he should be prepared to file an amended

 9   complaint which includes all of the claims and defendants he wishes to pursue in this action.

10          Accordingly, Plaintiff’s motions to supplement the first amended complaint, (ECF Nos.

11   13, 14), are HEREBY DENIED, without prejudice.

12
     IT IS SO ORDERED.
13

14      Dated:     April 16, 2020                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
